      Case 2:17-cv-10721-JTM-JVM Document 300 Filed 12/16/20 Page 1 of 1




MINUTE ENTRY
VAN MEERVELD
December 16, 2020

                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON, ET AL.,                         *     CIVIL ACTION
       Plaintiffs                                  *     NO. 17-10721
                                                   *
 VERSUS                                            *     SECTION: "H" (1)
                                                   *
 LEON CANNIZZARO, ET AL.,                          *     JUDGE JANE TRICHE MILAZZO
       Defendants                                  *
                                                   *     MAGISTRATE JUDGE
                                                   *     JANIS VAN MEERVELD


       Since the formal settlement conference held on August 20, 2020, and following the steps

set out at that time (Rec. Doc. 238), dozens of settlement discussions have been held with the

undersigned. These discussions have resulted in settlements and dismissals of the claims of John

Roe (Rec. Doc. 273), Jane Doe (Rec. Doc. 274), and Fayona Bailey (Rec. Doc. 275). The claims

of plaintiff, Silence Is Violence, have now also been settled. Additional settlement discussions

will be held commencing in late January. In the meantime, any parties wishing to discuss

settlement may contact the undersigned.



                                                        Janis van Meerveld
                                                     United States Magistrate Judge


 MJSTAR: 30:00
